For Immediate Release Contact: Ms. Krista Arkfeld Director of Corporate Communications karkfeld@supertelinc.com Supertel Hospitality, Inc. NASDAQ Notice Pursuant to Common Stock NORFOLK, NE., July 2, 2012 – Supertel Hospitality, Inc. (NASDAQ: SPPR), a real estate investment trust (REIT) which owns 95 hotels in 23 states, today announced that it received a notification letter from The Nasdaq Stock Market stating that for the previous 30 consecutive business days, the bid price of the Company’s common stock closed below the minimum $1.00 per share requirement for continued inclusion on The Nasdaq Global Market pursuant to Nasdaq Marketplace Rule 5450(a)(1) (the “Minimum Bid Price Rule”). The Nasdaq letter has no immediate effect on the listing of the Company’s common stock. In accordance with Marketplace Rule 5810(c)(3)(A), Supertel will be provided with a grace period of 180 calendar days, or until December 26, 2012, to regain compliance with the Minimum Bid Price Rule. If at any time before December 26, 2012, the bid price of Supertel’s stock closes at $1.00 per share or more for a minimum of 10 consecutive business days, Nasdaq will notify the Company that it has achieved compliance with the Minimum Bid Price Rule. If the Company does not regain compliance with the Minimum Bid Price Rule by December 26, 2012, Nasdaq will notify the Company that its common stock will be delisted from The Nasdaq Global Market. In the event the Company receives notice that its common stock is being delisted from The Nasdaq Global Market, Nasdaq rules permit the Company to appeal any delisting determination by the Nasdaq staff to a Nasdaq Hearings Panel. Alternatively, Nasdaq may permit the Company to transfer its common stock to The Nasdaq Capital Market if it satisfies the requirements for initial inclusion set forth in Marketplace Rule 5505, except for the bid price requirement.If its application for transfer is approved, the Company would have an additional 180 calendar days to comply with the Minimum Bid Price Rule in order to remain on The Nasdaq Capital Market. About Supertel Hospitality, Inc. Supertel Hospitality, Inc. (NASDAQ: SPPR) is a self-administered real estate investment trust that specializes in the ownership of select-service hotels.The company currently owns 95 hotels comprising 8,340 rooms in 23 states.Supertel’s hotels are franchised by a number of the industry’s most well-regarded brand families, including Hilton, IHG, Choice and Wyndham.For more information or to make a hotel reservation, visit www.supertelinc.com. Certain matters within this press release are discussed using forward-looking language as specified in the Private Securities Litigation Reform Act of 1995, and, as such, may involve known and unknown risks, uncertainties and other factors that may cause the actual results or performance to differ from those projected in the forward-looking statement. These risks are discussed in the Company’s filings with the Securities and Exchange Commission.
